Citation Nr: 1338893	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-35 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral eye disorders.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from October 2003 to October 2008.  He received various decorations evidencing combat, including the Combat Action Badge.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral eye disorders (listed as benign neoplasm of the eye); sleep apnea; a skin disorder (listed as eczema); bilateral hearing loss; tinnitus; and for post-traumatic stress disorder (PTSD) (listed as PTSD/mental condition).  

An October 2012 RO decision granted service connection and a noncompensable rating for bilateral hearing loss, and granted service connection and a 10 percent rating for tinnitus, both effective October 22, 2008.  By this decision, the RO also granted service connection and a 10 percent rating for PTSD, effective October 2008.  As the Veteran has not appealed the ratings or effective dates assigned for tinnitus, bilateral hearing loss and PTSD in these decisions, they are considered a full grant of the benefit sought and the matters are no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9, received in August 2010, the Veteran indicated that he did not desire a Board hearing.  In a subsequent statement received in July 2012, the Veteran specifically requested that he be scheduled for a Board videoconference hearing.  

As the Veteran has requested a Board videoconference hearing, the case must be returned to the RO to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012).  

Accordingly, this case is REMANDED for the following:  

The RO should schedule the Veteran for a Board videoconference hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


